UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Petitioner-Appellee,

v.                                                                    No. 98-6197

MICHAEL JOSEPH BEAN, JR.,
Respondent-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, Senior District Judge.
(CA-97-963-5-BR)

Submitted: September 22, 1998

Decided: October 29, 1998

Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Barbara D. Kocher, Michael D. Brendenberg, Special Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael Joseph Bean, Jr., appeals from the district court's order
finding that he suffers from a mental disease or defect requiring cus-
tody for care or treatment in a suitable facility pursuant to 18 U.S.C.
§ 4245 (1994). Finding no error, we affirm.

In 1989, Bean was convicted of bank robbery and sentenced to 210
months imprisonment. Since his incarceration in 1989, Bean was
transferred eleven times to various penitentiaries for behavioral prob-
lems. In 1997, after he began exhibiting behavioral disruptions attri-
buted to psychotic decompensation of his mental state, Bean was
transferred from the United States Penitentiary in Terre Haute, Indi-
ana ("USP-Terre Haute") to the Federal Correctional Institution in
Butner, North Carolina ("FCI-Butner"). Shortly after his arrival at
FCI-Butner, the Government filed a motion to commit Bean to the
custody of the Attorney General for psychiatric care and treatment
pursuant to § 4245. After conducting a hearing, the district court
ordered that Bean be committed to the custody of the Attorney Gen-
eral.

On appeal, Bean contends that there was insufficient evidence to
demonstrate that he was mentally ill. A person may be committed
under § 4245 only if the district court finds by a preponderance of the
evidence that the inmate suffers from a mental disease or defect
which requires custody for care or treatment in a suitable facility. See
United States v. Baker, 45 F.3d 837, 840 (4th Cir. 1995). We review
the district court's determination for clear error. See United States v.
Steil, 916 F.2d 485, 487 (8th Cir. 1990).

At the hearing, Bean's treating psychiatrist, Dr. Bryon Herbel, tes-
tified on behalf of the Government. Dr. Herbel testified that he con-
ducted a psychiatric evaluation of Bean consisting of interviews with

                     2
Bean, observations of his behavior, and a review of his medical and
correctional records and report. Dr. Herbel concluded that Bean suf-
fered from delusional disorder, mixed grandiose, perceptory type. Dr.
Herbel's psychiatric evaluation revealed that Bean had a history of
mental illness.

Since his incarceration for the instant offense, Bean spent most of
his time in segregation because he claimed that his life was in danger
from other inmates. Bean was frequently insolent and disruptive,
necessitating the frequent transfers among various facilities. From
January 1991 to October 1997, Bean received 122 disciplinary infrac-
tions. On several occasions, the mental health staff found Bean to be
incompetent to participate in the disciplinary hearings or found him
not to be responsible for infractions due to mental illness. Bean
expressed delusions and grandiose preoccupations. Bean claimed that
he was being threatened and assaulted by officers, that he had been
hypnotized, and that his food was drugged. Bean's incarceration was
also marked by violent behavior. He physically assaulted staff mem-
bers and threatened the warden's life. He claimed that he was married
to a female staff member and that other staff members were interfer-
ing in their marital relationship. Bean also claimed that he was a pub-
lished playwright who was involved in writing several television
shows.

Bean was transferred to FCI-Butner due to the decompensation of
his mental illness, including delusions of grandeur and persecution of
psychotic proportion, neglect of personal hygiene, urinating on him-
self, and displaying a hostile and aggressive manner towards staff.
Upon his arrival at FCI-Butner, Bean was hostile and aggressive and
accused the staff of conspiring to murder him in order to prevent him
from producing his television series. Bean was placed in four-point
restraints and was given an anti-psychotic medication. Dr. Herbel rec-
ommended that Bean receive comprehensive psychological treatment
including antipsychotic medication and rehabilitation programming.

Further evidence presented at trial included a psychiatric evaluation
by Dr. Billy Royal, conducted at the request of Bean's counsel. Dr.
Royal concluded that Bean suffered from schizoaffective disorder. Dr.
Royal stated that Bean has a history of mental illness, manifesting
itself as early as childhood or adolescence. Dr. Royal concluded that

                    3
Bean experiences delusions and hallucinations, and he recommend
that Bean be treated with anti-manic or anti-psychotic medication.

In sum, the only mental health experts to address the issue, Drs.
Herbel and Royal, are in full agreement that Bean needs psychiatric
treatment at a mental hospital. Bean offers only bald assertions that
such commitment is unnecessary. We conclude that the district court
did not clearly err in finding that Bean suffers from a mental disease
or defect necessitating custody for care and treatment. See Baker, 45
F.3d at 840.

Accordingly, the order of the district court is affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4